Citation Nr: 0906148	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-22 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from August 1951 to June 
1953. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2006 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Petersburg, Florida, (hereinafter 
RO).  

In December 2008, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the hearing before the undersigned in December 2008, the 
Veteran's representative requested that the Veteran be 
afforded VA examinations that include medical opinions as to 
whether he has a back disorder and hearing loss as a result 
of service.  Based on its review of the evidence of record, 
the Board agrees that the requested VA examinations are 
necessary in order to fulfill the duty to assist the Veteran.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In 
light of this necessary development, the RO will also be 
afforded the opportunity to obtain any additional pertinent 
treatment records which may be available.  
 
Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  This should 
include those from treatment for back 
complaints by a Dr. Green referenced at 
the December 2008 hearing. Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The Veteran must then be 
given an opportunity to respond.

2.  The Veteran must be afforded 
appropriate VA examinations to 
determine the etiology of any back 
disorders or hearing loss currently 
found.  All pertinent symptomatology 
and findings should be reported in 
detail.  The claims file must be made 
available to and reviewed by the 
examiner in conjunction with each 
examination.  Following a review of the 
service and post service medical 
records, the examiners must state 
whether there is a 50 percent 
probability or greater that any 
currently diagnosed back disorder or 
hearing loss is etiologically related 
to the Veteran's service.  

The opinion with regard to the back 
should reflect consideration of the 
June 1953 separation examination 
reference to a backache with no 
limitation of motion and the Veteran's 
testimony asserting that he hurt his 
back in service as a result of moving 
50 gallon gasoline drums.  

The opinion with regard to hearing loss 
should reflect consideration of the 
fact that the record reflects indicia 
of service in Korea during the Korean 
War and the Veteran's assertions that 
his hearing loss is the result of 
exposure to acoustic trauma during this 
service. 

A complete rationale for the opinions 
must be provided.  The reports prepared 
must be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of these claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for either aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the claims on appeal must 
be readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the Veteran, the Veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




